DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 13, it is unclear if “an upper plating layer” is referring to the upper plating layer claimed in claim 1, or an entirely different upper plating layer. For the purposes of examination, the examiner is taking “further comprising an upper plating layer covering the lower plating layer” in claim 13 to read “wherein the upper plating layer covers the lower plating layer”.
	Similarly, with regards to claim 19, it is unclear if “an upper plating layer” is referring to the upper plating layer claimed in claim 1, or an entirely different upper plating layer. For the purposes of examination, the examiner is taking “further comprising an upper plating layer covering the lower plating layer” in claim 19 to read “wherein the upper plating layer covers the lower plating layer”.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document 2017168488 (JP 2017168488 and hereinafter JP2017168488) in view of Fujii et al (US 20180108480 and hereinafter Fujii ‘480).
In regards to claim 1, JP2017168488 discloses a multilayer ceramic electronic component comprising: a multilayer body (2 - FIG. 1; [0022]) including a plurality of stacked ceramic layers (9 - FIG. 2; [0023]) and including a first major surface and a second major surface opposite to each other in a height direction (3 & 4 - FIG. 1; [0022]), a first side surface and a second side surface opposite to each other in a width direction orthogonal or substantially orthogonal to the height direction (5 & 6 - FIG. 1; [0022]), and a first end surface and a second end surface opposite to each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction (7 & 8 - FIG. 1; [0022]); a first internal electrode layer (10 - FIG. 2; [0023]) on at least one of the plurality of stacked ceramic layers and exposed at the first end surface (seen in FIG. 2 and described in [0025]); a second internal electrode layer (11 - FIG. 2; [0023]) on at least one of the plurality of ceramic layers and exposed at the second end surface (seen in FIG. 2 and described in [0025]); a first external electrode (12 - FIG. 2; [0027]) connected to the first internal electrode layer and located on the first end surface (seen in FIG. 2 and described in [0027]); and a second external electrode (13 - FIG. 2; [0027]) connected to the second internal electrode layer and located on the second end surface (seen in FIG. 2 and described in [0027]); wherein
the first and second external electrodes includes an underlying electrode layer (12 & 13 - FIG. 2; [0027]), a lower plating layer on the underlying electrode layer at the first end surface and the second end surface (described in [0029] as Cu plating layer), respectively, and an upper plating layer on the lower plating layer (described in [0029] as Ni plating layer);
the underlying electrode layer includes a baked layer (described in [0027]) including at least one selected from Ni, Cr, Cu, and Ti (described in [0027], noting that Ni powder is used to form electrodes 12 and 13); the lower plating layer is a Cu plating layer (described in [0029]); the lower plating layer includes a lower layer region located closer to the multilayer body and an upper layer region located between the lower layer region and the upper plating layer (described in [0030]); the Cu plating layer in the lower layer region has a metal grain diameter smaller than that of the Cu plating layer in the upper layer region (described in [0030]). JP2017168488 fails to explicitly disclose the underlying electrode layer including a thin film electrode.
Fujii '480 discloses the underlying electrode layer (28 - FIG. 2; [0061]) includes a thin film electrode (described in [0061] as a thin film layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of JP2017168488 with the underlying electrode layer including a thin film electrode, which is a known equivalent to a baked layer, as taught by Fujii '480, and thus the combination amounts to a mere substitution of one known element (baked layer) for another known equivalent element (thin film electrode) resulting in the predictable result of serving as an underlying electrode layer ([0061]).

In regards to claim 5, JP2017168488 discloses a multilayer ceramic electronic component comprising: a multilayer body (2 - FIG. 1; [0022]) including a plurality of stacked ceramic layers (9 - FIG. 2; [0023]) and a plurality of internal electrode layers (10 & 11 - FIG. 2; [0023]), and including a first major surface and a second major surface opposite to each other in a height direction (3 & 4 - FIG. 1; [0022]), a first side surface and a second side surface opposite to each other in a width direction orthogonal or substantially orthogonal to the height direction (5 & 6 - FIG. 1; [0022]), and a third side surface and a fourth side surface opposite to each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction (7 & 8 - FIG. 1; [0022]); and a plurality of external electrodes on the side surfaces of the multilayer body (12, 13, 22 & 23 - FIG. 4; [0027] & [0055]); wherein the plurality of internal electrode layers include a plurality of first internal electrode layers (10 - FIG. 2; [0023]) and a plurality of second internal electrode layers (11 - FIG. 2; [0023]), with the first and second internal electrode layers alternately stacked with the ceramic layer interposed therebetween (described in [0023]); the first internal electrode layer includes a first lead electrode portion extending to one of the first, second, third and fourth side surfaces (described in [0025] and seen in FIG. 2); the second internal electrode layer include a third lead electrode portion extending to one of the first, second, third and fourth side surfaces (described in [0025] and seen in FIG. 2);
	the plurality of external electrodes include a first external electrode (12 - FIG. 4; [0027]) connected to the first lead electrode portion (seen in FIG. 2), a second external electrode (13 - FIG. 4; [0027]) connected to the second lead electrode portion (seen in FIG. 2), a third external electrode (22 - FIG. 4; [0055]), and a fourth external electrode (23 - FIG. 4; [0055]); the first, second, third and fourth external electrodes include an underlying electrode layer (described in [0027] for first and second external electrodes and described in [0055] for third and fourth external electrodes), a lower plating layer on the underlying electrode layer at the third side surface and the fourth side surface (described in [0029] as Cu plating layer), and an upper plating layer on the lower plating layer (described in [0029] as Ni plating layer);
	the underlying electrode layer includes a baked layer (described in [0027]) including at least one selected from Ni, Cr, Cu, and Ti (described in [0027], noting that Ni powder is used to form electrodes 12 and 13); the lower plating layer is a Cu plating layer (described in [0029]); the lower plating layer includes a lower layer region located closer to the multilayer body and an upper layer region located between the lower layer region and the upper plating layer (described in [0030]); and the Cu plating layer in the lower layer region has a metal grain diameter smaller than that of the Cu plating layer located in the upper layer region (described in [0030]). JP2017168488 fails to explicitly disclose the first internal electrode layer includes a second lead electrode portion extending to one side surface other than the side surface to which the first lead electrode portion extends; the second internal electrode layer includes a fourth lead electrode portion extending to one side surface other than the side surface to which the third lead electrode portion extends, a third external electrode connected to the third lead electrode portion, and a fourth external electrode connected to the fourth lead electrode portion; the underlying electrode layer includes a thin film electrode.
Fujii '480 discloses the third lead electrode portion (18b - FIG. 4B; [0046]) extending to one of the first, second, third and fourth side surfaces (seen in FIG. 4B, noting that 18b extends to first surface 12e), the first internal electrode layer (16 - FIG. 4A; [0045]) includes a second lead electrode portion (16c - FIG. 4A; [0045]) extending to one side surface other than the side surface to which the first lead electrode portion extends (seen in FIG. 4A, noting that 16c extends to fourth side 12d); the second internal electrode layer (18 - FIG. 4B; [0046]) includes a fourth lead electrode portion (18c - FIG. 4B; [0046]) extending to one side surface other than the side surface to which the third lead electrode portion extends (seen in FIG. 4B, noting that 18c extends to second surface 12f), the second external electrode (22 - FIG. 2; [0053]) connected to the second lead electrode portion (described in [0053] and seen in FIG. 4A, noting that electrode 22 is located on surface 12d to which lead 16c extends), a third external electrode (24 - FIG. 1; [0054]) connected to the third lead electrode portion (described in [0054] and seen in FIG. 4B, noting that electrode 24 is located on surface 12e to which lead 18b extends), and a fourth external electrode (26 - FIG. 1; [0055]) connected to the fourth lead electrode portion (described in [0055] and seen in FIG. 4B, noting that electrode 26 is located on surface 12f to which lead 18c extends); the underlying electrode layer (28 - FIG. 2; [0061]) includes a thin film electrode (described in [0061] as a thin film layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2017168488 such that the third lead electrode portion extending to one of the first, second, third and fourth side surfaces, the first internal electrode layer includes a second lead electrode portion extending to one side surface other than the side surface to which the first lead electrode portion extends; the second internal electrode layer includes a fourth lead electrode portion extending to one side surface other than the side surface to which the third lead electrode portion extends, the second external electrode connected to the second lead electrode portion, a third external electrode connected to the third lead electrode portion, and a fourth external electrode connected to the fourth lead electrode portion, as taught by Fujii '480, in order to provide a capacitor with low equivalent series inductance (ESL) that is able to be stably mounted on a mounting substrate ([0026] & [0027]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of JP2017168488 with the underlying electrode layer including a thin film electrode, which is a known equivalent to a baked layer, as taught by Fujii '480, and thus the combination amounts to a mere substitution of one known element (baked layer) for another known equivalent element (thin film electrode) resulting in the predictable result of serving as an underlying electrode layer ([0061]).

In regards to claim 9, modified JP2017168488 further discloses wherein each of the plurality of stacked ceramic layers has a thickness of about 0.4 µm or more and about 10 µm or less (described in JP2017168488: [0024]).

In regards to claim 10, modified JP2017168488 further discloses wherein each of the plurality of stacked ceramic layers includes at least one of BaTiO3, CaTiO3, SrTiO3, or CaZnO3 as a main component (described in JP2017168488: [0024]).

In regards to claim 11, modified JP2017168488 further discloses wherein each of the plurality of stacked ceramic layers further includes at least one of an Mn compound, an Fe compound, a Cr compound, a Co compound, or a Ni compound as a sub-component (described in JP2017168488: [0024]).

In regards to claim 12, modified JP2017168488 further discloses wherein each of the first and second internal electrode layers has a thickness of about 0.2 µm or more and about 2.0 µm or less (described in JP2017168488: [0026]).

In regards to claim 13, modified JP2017168488 further discloses wherein the upper plating layer covers the lower plating layer (described in JP2017168488: [0029], noting the Ni plating layer is on the Cu plating layer).

In regards to claim 14, modified JP2017168488 further discloses wherein the upper plating layer includes at least one of Ni, Sn, Cu, Ag, Pd, Ag-Pd alloy, or Au (described in JP2017168488: [0029], noting the upper plating layer is a Ni plating layer).

In regards to claim 15, modified JP2017168488 further discloses wherein each of the plurality of stacked ceramic layers has a thickness of about 0.4 µm or more and about 10 µm or less (described in JP2017168488: [0024]).

In regards to claim 16, modified JP2017168488 further discloses wherein each of the plurality of stacked ceramic layers includes at least one of BaTiO3, CaTiO3, SrTiO3, or CaZnO3 as a main component (described in JP2017168488: [0024]).

In regards to claim 17, modified JP2017168488 further discloses wherein each of the plurality of stacked ceramic layers further includes at least one of an Mn compound, an Fe compound, a Cr compound, a Co compound, or a Ni compound as a sub-component (described in JP2017168488: [0024]).

In regards to claim 18, modified JP2017168488 further discloses wherein each of the first and second internal electrode layers has a thickness of about 0.2 µm or more and about 2.0 µm or less (described in JP2017168488: [0026]).

In regards to claim 19, modified JP2017168488 further discloses wherein the upper plating layer covers the lower plating layer (described in JP2017168488: [0029], noting the Ni plating layer is on the Cu plating layer).

In regards to claim 20, modified JP2017168488 further discloses wherein the upper plating layer includes at least one of Ni, Sn, Cu, Ag, Pd, Ag-Pd alloy, or Au (described in JP2017168488: [0029], noting the upper plating layer is a Ni plating layer).

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017168488 in view of Fujii ‘480 as applied to claims 1 and 5 above, and further in view of Motoki et al (US 20110236658 and hereinafter Motoki ‘658).
In regards to claim 3, JP2017168488 as modified by Fujii '480 fails to explicitly disclose wherein the lower layer region is smaller in thickness than the upper layer region.
Motoki ‘658 discloses the lower layer region (13 – FIG. 1; [0028]) is smaller in thickness than the upper layer region (14 – FIG. 1; [0028]) (described in [0028], noting that the ratio of the thickness of layer 14 to the thickness of layer 13 is preferably set to about 2 to about 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2017168488 such that the lower layer region is smaller in thickness than the upper layer region, as taught by Motoki ‘658, in order for the outward surface of the lower plating layer to be made less susceptible to oxidation ([0039]).

In regards to claim 4, JP2017168488 as modified by Fujii '480 fails to explicitly disclose wherein the lower layer region has a thickness of about 0.2 µm or more and about 1.0 µm or less, and the upper layer region has a thickness of about 4.0 µm or more and 8.0 µm or less.
Motoki ‘658 discloses wherein the lower layer region (13 – FIG. 1; [0028]) has a thickness of about 0.2 µm or more and about 1.0 µm or less, and the upper layer region (14 – FIG. 1; [0028]) has a thickness of about 4.0 µm or more and 8.0 µm or less (described in [0028], noting a total thickness of about 3 µm to 15 µm and the ratio of the thickness of layer 14 to the thickness of layer 13 is preferably set to about 2 to about 10; thus, in a case where the total thickness (TT = TU + TL) is 5 µm and the ratio (TU/TL) of the thickness of layer 14 (TU) to the thickness of layer 13 (TL) is 9, the lower layer region has a thickness of about 0.5 µm (TL = (5 µm)/(9+1)) and the upper layer region has a thickness of 4.5 µm (TU = TT - TL )).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2017168488 such that the lower layer region has a thickness of about 0.2 µm or more and about 1.0 µm or less, and the upper layer region has a thickness of about 4.0 µm or more and 8.0 µm or less, as taught by Motoki ‘658, in order for the outward surface of the lower plating layer to be made less susceptible to oxidation ([0039]).
Furthermore, while the specific ranges of “the lower layer region has a thickness of about 0.2 µm or more and about 1.0 µm or less, and the upper layer region has a thickness of about 4.0 µm or more and 8.0 µm or less” is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 7, JP2017168488 as modified by Fujii '480 fails to explicitly disclose wherein the lower layer region is smaller in thickness than the upper layer region.
Motoki ‘658 discloses the lower layer region (13 – FIG. 1; [0028]) is smaller in thickness than the upper layer region (14 – FIG. 1; [0028]) (described in [0028], noting that the ratio of the thickness of layer 14 to the thickness of layer 13 is preferably set to about 2 to about 10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2017168488 such that the lower layer region is smaller in thickness than the upper layer region, as taught by Motoki ‘658, in order for the outward surface of the lower plating layer to be made less susceptible to oxidation ([0039]).

In regards to claim 8, JP2017168488 as modified by Fujii '480 fails to explicitly disclose wherein the lower layer region has a thickness of about 0.2 µm or more and about 1.0 µm or less, and the upper layer region has a thickness of about 4.0 µm or more and 8.0 µm or less.
Motoki ‘658 discloses wherein the lower layer region (13 – FIG. 1; [0028]) has a thickness of about 0.2 µm or more and about 1.0 µm or less, and the upper layer region (14 – FIG. 1; [0028]) has a thickness of about 4.0 µm or more and 8.0 µm or less (described in [0028], noting a total thickness of about 3 µm to 15 µm and the ratio of the thickness of layer 14 to the thickness of layer 13 is preferably set to about 2 to about 10; thus, in a case where the total thickness (TT = TU + TL) is 5 µm and the ratio (TU/TL) of the thickness of layer 14 (TU) to the thickness of layer 13 (TL) is 9, the lower layer region has a thickness of about 0.5 µm (TL = (5 µm)/(9+1)) and the upper layer region has a thickness of 4.5 µm (TU = TT - TL )).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2017168488 such that the lower layer region has a thickness of about 0.2 µm or more and about 1.0 µm or less, and the upper layer region has a thickness of about 4.0 µm or more and 8.0 µm or less, as taught by Motoki ‘658, in order for the outward surface of the lower plating layer to be made less susceptible to oxidation ([0039]).
Furthermore, while the specific ranges of “the lower layer region has a thickness of about 0.2 µm or more and about 1.0 µm or less, and the upper layer region has a thickness of about 4.0 µm or more and 8.0 µm or less” is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claims 2 and 6, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the Cu plating layer in the lower layer region has a metal grain diameter of about 0.20 µm or less, and the Cu plating layer in the upper layer region has a metal grain diameter of about 0.5 µm or more.
JP2015023120 discloses the Cu plating layer in the upper layer region having a metal grain diameter of not less than five times the grain diameter of the Cu plating layer in the lower layer region (see alternative translation on page 41 of the paragraph starting with “The density of the inner plating layers...”); however, the prior art references fail to teach or make obvious the specific limitation of the Cu plating layer in the lower layer region has a metal grain diameter of about 0.20 µm or less, and the Cu plating layer in the upper layer region has a metal grain diameter of about 0.5 µm or more. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210225592 – FIGs. 1 & 2
US 20160240314 – FIGs. 1, 4 & 5
US 6038121 – FIGs. 2A-2C
JP 2015023120 – FIG. 2, [0035] & [0011] and paragraph of translation on page 41 that begins with “The density of inner plating layers…”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848